EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 8, lines 1-2, after “wherein”, before “zinc”, delete “the inorganic pigment particles comprise” and insert "the at least one other inorganic pigment particle that is different from titanium dioxide comprises".

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Grese on 11/16/21.

It is noted that claims 18-20 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Tsunoda et al. (U.S. Patent No. 6,331,326) for the following reasons:
Tsunoda et al. teaches a coating film comprising a first metallic paint (B) comprising a film forming resin and non-leafing type aluminum flakes and other pigments and additives including titanium dioxide, and a second metallic paint (C) comprising a film forming resin and small thin metal flakes.
However, Tsunoda et al. does not explicitly disclose crosslinked organic particles, amount of titanium dioxide, and light transmittance as required in claim 1. Further, in light of Applicant’s Declaration filed 08/24/21 which demonstrates how hiding power means that no light is transmitted but rather reflected and since a coating having good hiding power means the surface below is not visible, given that Tsunoda discloses “superior” hiding power without an amount of titanium dioxide, Tsunoda would not inherently meet the light transmittance as required in claim 1.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  





Election/Restrictions
Claim 1 is allowable. Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 07/31/20, is hereby withdrawn and claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 18-20 include all the limitations of allowable product claim 1, it is noted that present claims 18-20 are allowable over Tsunoda et al. for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787